Title: From Thomas Jefferson to Albert Gallatin, 5 August 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Aug. 5. 08.
                  
                  I inclose you 1. Dalton’s letter praying permission to send a vessel for property, on which you will be pleased to do for him what is done for others.
                  2. Trenchard’s from Passamaquoddy, & Williamson’s and Leonard’s from Barataria, merely for information of the state of things in those quarters. these letters belonging to the Navy department be so good as to return them to Mr. Smith direct.
                  3. Penniman’s from Vermont for the purpose of information also, and to be forwarded to Genl. Dearborne, at Portland, as I believe he has not yet seen it.
                  4. a petition of Cockran & others in behalf of the Lowries, and Smith’s letter on their behalf. I suppose him to be the member of Congress. I consulted you on a former application from these people, and without remembering the particulars of your information or opinion, I recollect that the impression on my mind was unfavorable to any interference. the facts presented by these papers have a different aspect. the injurious practices of landjobbers, the decisions of all the courts in favor of the prisoners except the supreme court, the prejudices of some members of that, the natural attachment of man to the ground he has cleared & the house he has built, the ignorance of the parties the absence of moral turpitude from the proceeding, & the sufferings already gone through, are circumstances in favor of a cessation of punishment. but there may be facts not brought forward in these papers, which your knolege of the transaction may suggest, & therefore I pray again your information & opinion, with a return of the papers. I salute you affectionately.
                  
                     Th: Jefferson 
                     
                  
               